          Case 20-32519 Document 1716 Filed in TXSB on 09/02/20 Page 1 of 5




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION


In re:                                                             Chapter 11

NEIMAN MARCUS GROUP LTD LLC, et al.1                               Case No. 20-32519 (DRJ)

                                     Debtors.                      Jointly Administered

                                                                   Related to Docket Nos. 1452, 1513

          LIMITED OBJECTION AND RESERVATION OF RIGHTS OF THE
            OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO
    CONFIRMATION OF THE DEBTORS’ CHAPTER 11 PLAN OF REORGANIZATION

          The Official Committee of Unsecured Creditors (the “Committee”) appointed in the

jointly administered bankruptcy cases of the above-captioned debtors and debtors in possession

(together, the “Debtors”) hereby files this Limited Objection and Reservation of Rights to the

Debtors’ Second Amended Joint Plan of Reorganization Pursuant to Chapter 11 of the

Bankruptcy Code dated September 1, 2020 [Docket No. 1700] (as it may be further amended, the

“Plan”).2 In support hereof, the Committee respectfully represents as follows:

          1.       On August 21, 2020, the Debtors filed their Plan Supplement [Docket No. 1513].

Exhibit F of the Plan Supplement is a Schedule of Retained Causes of Action, pursuant to which



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf Graphics, Inc.
(9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings LLC (5829);
NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA Beverage Parent
Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM Nevada Trust (3700);
NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global Mobility, Inc. (0664); NMG
Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons LLC (1570); NMG Term Loan PropCo
LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The Neiman Marcus Group LLC (9509); The
NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company (5996). The Debtors’ service address is: One
Marcus Square, 1618 Main Street, Dallas, Texas 75201.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Plan.

                                                           1
        Case 20-32519 Document 1716 Filed in TXSB on 09/02/20 Page 2 of 5




the Debtors purport to reserve all Causes of Action against UMB Bank, N.A. (“UMB”), along

with various Marble Ridge-affiliated parties. 3 On September 1, 2020, the Debtors filed the latest

version of the Plan, which continues to reserve the Debtors’ rights to exclude UMB from the

exculpation and release provisions thereunder.

        2.       UMB, as indenture trustee under certain prepetition unsecured notes, is a member

in good standing of the Committee. UMB has been a productive member of the Committee since

its formation on May 19, 2020. As reflected in the United States Trustee’s Statement filed on

August 19, 2020 [Docket No. 1485], there is no evidence of which the Committee is aware that

UMB had any involvement whatsoever in any of the unfortunate events that led to Marble

Ridge’s resignation from the Committee.                Further, there is no mention in the Disclosure

Statement of any potential estate claims against UMB. Hence, any attempt by the Debtors to

now withdraw UMB’s exculpation and release would have to relate to post-Disclosure Statement

behavior, as to which at this point no factual basis has been articulated by the Debtors.

        3.       The Committee is informed that UMB has produced (or will be producing)

documents in response to the Debtors’ recent document requests and will appear for a

deposition. Reasonableness and fairness dictate that the Debtors should present a detailed factual

record to support treating UMB differently. Guilt by association is not enough. Based on the

information presently available, there is no more basis for UMB to be singled out by the

Debtors’ reservation of rights than any other Committee member.

3
  There is no dispute that the Marble Ridge entities should be excluded from the exculpation and release provisions
of the Plan; the same cannot be said for the inclusion of UMB in the Schedule of Retained Causes of Action. Not
until the events involving Marble Ridge in late July 2020 came to light was there any suggestion, at least to the
knowledge of the Committee, that UMB should be excluded from the exculpation and release provisions of the Plan.


                                                        2
       Case 20-32519 Document 1716 Filed in TXSB on 09/02/20 Page 3 of 5




       4.      UMB, in its capacity as trustee, sued the Debtors prepetition for the same

fraudulent transfer claims relating to MyTheresa that the Committee and the Disinterested

Manager both later determined to be highly valuable estate assets. Such claims form the basis

for the settlement with the Consenting Sponsors incorporated into the Plan and identified as the

Disinterested Manager Settlement.      As the Debtors have not articulated any grounds for

excluding UMB from the exculpation and release provisions of the Plan, it might be assumed

that the basis is the prepetition fraudulent transfer litigation brought by UMB with respect the

MyTheresa transactions. However, it is hard to understand how such prepetition litigation was

not properly asserted, given that these same claims are now being settled in a transaction worth

tens of millions of dollars to the general unsecured creditors (a class of creditors represented by

UMB as a member of the Committee).

       5.      Absent convincing evidence to the contrary, UMB should be treated the same as

any other Committee member and entitled to the same exculpation and release provisions under

the Plan. The chilling effect on the Committee from singling out a particular creditor, likely

because its prepetition activities fostered a better recovery for creditors than otherwise would

have achieved, is troubling to the Committee. Of course, if it is ever determined that any

Committee member engaged in any actual fraud, willful misconduct, or gross negligence, those

claims are expressly carved out of the exculpation in the Plan. The Committee objects to the

Plan to the extent that it purports to exclude UMB, without any factual or legal basis, from the

exculpation and releases thereunder.




                                                3
       Case 20-32519 Document 1716 Filed in TXSB on 09/02/20 Page 4 of 5




       6.      Separately, the Committee reserves all rights to object to the Plan if the term sheet

(the “Series B Term Sheet”) for the 140,000,000 shares of MYT Series B Preferred Stock

(inclusive of any accrued dividends, the “Sponsor Contribution”), that the Committee has been

negotiating with the Consenting Sponsors is not finalized by the Confirmation Hearing and

incorporated into the Plan or Confirmation Order in a form acceptable to the Committee.

Specifically, the Plan or Confirmation Order should expressly provide that the definitive

documents must be consistent with the Series B Term Sheet, and this Court should have

continuing and sole jurisdiction to address any disputes relating thereto.

       7.      Finally, the Committee reserves its rights with respect to any further technical

comments to the Plan and the proposed form of Confirmation Order, both of which remain under

review and are the subject of ongoing discussions.

       8.      Based on the foregoing, the Committee requests that the Court confirm the Plan

and enter a Confirmation Order that takes into account this limited objection and any remaining

issues that the Committee may raise at or before the Confirmation Hearing.




                                     [signature page follows]




                                                 4
       Case 20-32519 Document 1716 Filed in TXSB on 09/02/20 Page 5 of 5




Dated: September 2, 2020
                                           /s/ Michael D. Warner
                                           COLE SCHOTZ P.C.
                                           Michael D. Warner, Esq. (TX Bar No. 00792304)
                                           Benjamin L. Wallen, Esq. (TX Bar No. 24102623)
                                           301 Commerce Street, Suite 1700
                                           Fort Worth, TX 76102
                                           Telephone: (817) 810-5250
                                           Facsimile: (817) 810-5255
                                           Email: mwarner@coleschotz.com
                                                    bwallen@coleschotz.com

                                           Co-Counsel for the Official Committee of
                                           Unsecured Creditors

                                           PACHULSKI STANG ZIEHL & JONES LLP
                                           Richard M. Pachulski, Esq.
                                           Jeffrey N. Pomerantz, Esq.
                                           Alan J. Kornfeld, Esq.
                                           Maxim B. Litvak, Esq. (TX Bar No. 24002482)
                                           Steven W. Golden, Esq. (TX Bar No. 24099681)
                                           10100 Santa Monica Blvd., 13th Floor
                                           Los Angeles, CA 90067-4100
                                           Telephone: (310) 227-6910
                                           Email: rpachulski@pszjlaw.com
                                                   jpomerantz@pszjlaw.com
                                                   akornfeld@pszjlaw.com
                                                   mlitvak@pszjlaw.com
                                                   sgolden@pszjlaw.com

                                           Lead Counsel for the Official Committee of
                                           Unsecured Creditors


                               CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of September, 2020, a true and correct copy of the
above and foregoing has been served by electronic transmission to all registered CM/ECF users
appearing in these cases.

                                                   /s/ Michael D. Warner
                                                   Michael D. Warner




                                              5
